FILED
                            NOT FOR PUBLICATION                                 SEP 17 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

GREGG EBELING,                                    No. 12-16350

              Petitioner - Appellant,             D.C. No. 3:10-cv-00356-RCJ-
                                                  WGC
  v.

GREGORY SMITH; NEVADA
ATTORNEY GENERAL,                                 MEMORANDUM*

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                          Submitted September 10, 2014**
                             San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Gregg Ebeling appeals the district court’s denial of his petition for a writ of

habeas corpus under 28 U.S.C. § 2254(a). The Nevada Supreme Court’s denial of

Ebeling’s claim that his Sixth and Fourteenth Amendment rights were violated by


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the trial court’s limitations on the cross-examination of the child witnesses, and by

the exclusion of expert testimony regarding the child witnesses, was not contrary to

or an unreasonable application of clearly established Supreme Court precedent. Cf.

Taylor v. Illinois, 484 U.S. 400, 411 (1988); Chambers v. Mississippi, 410 U.S.

284, 302–03 (1973). The trial court did not prohibit Ebeling “from engaging in

otherwise appropriate cross-examination,” see Delaware v. Van Arsdall, 475 U.S.

673, 679–80 (1986), and there is no Supreme Court case addressing the exclusion

of expert testimony, Moses v. Payne, 555 F.3d 742, 757–59 (9th Cir. 2008).

Although Ebeling failed to exhaust his due process claim based on prosecutorial

misconduct, we deny it on the merits, 28 U.S.C. § 2254(b)(2), because the

prosecutor’s comments did not make the trial fundamentally unfair. See Donnelly

v. DeChristoforo, 416 U.S. 637, 643 (1974).

AFFIRMED.